In a negligence-action to recover dámages for personal injuries, medical expenses and loss of services, plaintiffs appeal, as limited by their brief, from so much of an order- of the Supreme Court, Queens County, dated November 1, 1972, as, upon reargument. adhered to the original -decision denying a -general preference. Order reversed insofar as appealed from, without costs, and general • preference granted: In o.ur opinion, the denial of plaintiffs’ application for a general preference was an improvident exercise of discretion. Hopkins, Acting P. J.,Gulotta, Christ, Brennan and Benjamin, JJ., concur.